ACCEPTED
                                                                                           03-15-00292-CV
                                                                                                   6367541
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       8/5/2015 1:37:11 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-15-00292-CV

                                                           FILED IN
                    IN THE COURT OF APPEALS FOR THE AUSTIN,OF
                                                    3rd COURT      APPEALS
                                                                 TEXAS
                    THIRD JUDICIAL DISTRICT OF TEXAS8/5/2015 1:37:11 PM
                            AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                            Clerk


                                CITY OF AUSTIN,
                               Appellant – Defendant,

                                          V.

           JENNIFER FRAME, Individually and as Personal Representative
                  of the Estate of John William Griffith, et al.,
                              Appellees – Plaintiffs.


    Appeal from the 53rd Judicial District Court of Travis County, Texas
                       Cause No. D-1-GN-12-003557


                 APPELLEES’ UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO FILE RESPONSE BRIEF


      Appellees Jennifer Frame, Individually and as Personal Representative of the

Estate of John William Griffith, Greg Griffith, Cheryl Burris, and Diana Pulido file

this unopposed motion for extension of time to file their response brief, and in

support therefore would respectfully show as follows:

      1.      The current deadline for Appellees to file their response brief is August

12, 2015.
      2.     Appellees seek a 14-day extension to file its response brief, making its

brief due on or before August 26, 2015.

      3.     Counsel for Appellees has been heavily involved in numerous highly

complex matters in both state and federal court. This request is not for delay only,

but so that Appellees’ positions and arguments may be fully developed and presented

to this Court in a concise and persuasive fashion.

      4.     This is the second request to extend the deadline for Appellees’

response brief.

      5.     Counsel for Appellees has conferred with Counsel for the City of

Austin, who indicated she is unopposed to Appellees’ request for an extension of

time to file their response brief.

      WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request

an order granting their Unopposed Motion for Extension of Time to File Response

Brief so that Appellees’ response brief is due on or before August 26, 2015, and for

such other and further relief to which they may be justly entitled.




                                          -2-
Dated: August 5, 2015                   Respectfully submitted,

                                        HOWRY BREEN & HERMAN, LLP

                                        _______________________________
                                        Sean E. Breen
                                        State Bar No. 00783715
                                        sbreen@howrybreen.com
                                        HOWRY BREEN & HERMAN, L.L.P.
                                        1900 Pearl Street
                                        Austin, Texas 78705
                                        Tel. (512) 474-7300
                                        Fax (512) 474-8557

                                        Mike Davis
                                        State Bar No. 05549500
                                        mdavis@slackdavis.com
                                        SLACK & DAVIS, L.L.P.
                                        2705 Bee Cave Road, Suite 220
                                        Austin, Texas 78746
                                        Tel. (512) 795-8686
                                        Fax (512) 795-8787

                                        Attorneys for Appellees



                        CERTIFICATE OF CONFERENCE

I hereby certify that on August 5, 2015, I conferred with Counsel for Appellant by
e-mail regarding the relief sought by this motion, and she indicated the motion is
unopposed.


                                       Sean E. Breen




                                     -3-
                          CERTIFICATE OF SERVICE

I certify that a true and correct copy of this document was delivered on August 5,
2015, in compliance with Rules 9.5(b) of the Texas Rules of Appellate Procedure,
to the parties listed and in the manner indicated below.

Chris Edwards                           Electronic service
Assistant City Attorney                □ In person
City of Austin - Law Department        □ Registered mail, return receipt requested
P.O. Box 1546                          □ Commercial delivery service
Austin, Texas 78767-1546               □ Facsimile
Tel. (512) 974-2419                     Electronic mail
Fax (512) 974-1311
chris.edwards@austintexas.gov

Attorney for Defendant – Appellant
City of Austin

                                       Sean E. Breen




                                     -4-